DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.
 	Claims 17-20, 22, 23, 26 and 28-44 are pending. 
This application claims priority to provisional application 62/148,366 filed 4/16/2015. 

Response to Amendments
Applicants’ amendment is sufficient to overcome the rejections under 35 USC 112, first paragraph from the previous action. 

Claim Objections
Claim 17 is objected to because of the following informalities:  in line 22, the preposition should more accurately be “from” the site. As the binding is released from the site. Appropriate correction is required.

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 17-20, 22, 23, 26 and 28-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new rejection necessitated by applicants’ amendment. 
The MPEP teaches, “New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads). (see e.g. MPEP 2105). 
Claim 17 has been amended to recite that the CR fusion protein is expressed in  a cell. The CR fusion protein is capable of binding “for a time duration” wherein the method involves “regulating the time duration and/or binding strength. However, the specification does not teach that the binding strength is regulated. It is not clear how one would do so additionally. The specification that the recruitment strength can be regulated. Recruitment is the movement of the DBD to the binding site but does not mean you can know how strong the actual binding is. Hence, this does not teach that the binding strength is regulated. The time duration can be regulated by use of a regulatable promoter wherein an inducer or activator is added and then removed. However, the strength of binding cannot be regulated by regulating the recruitment. Hence, this is new matter. . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-20, 22, 23, 26, 28-32, 37, 39 and 42-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Naldini et al (US 20190032049).  This rejection is maintained for reasons of record but updated based upon applicants’ amendment. 
As claimed in claim 17, Naldini et al teach identifying KRAB or DNMT3B wherein either is fused to a DBD (see e.g. abstract and ¶0019). The complex is used to control silencing and reactivation. The complex is called an ATR (artificial transcriptional repressor) which is expressed in a cell and binds to a site proximal to a transcription initiation site in a target gene. This diagram shows that the cells are either permanently silenced (tetR:D -DNMT3B, solid black boxes) or partial commitment (terR:K- KRAB, open boxes that rise then fall which indicates partial committing). 
    PNG
    media_image1.png
    490
    611
    media_image1.png
    Greyscale

Regarding the release, Naldini et al teach this step (see e.g. ¶0358).
[0358] Upon expression of the ATRs, these chimeric proteins bind to the TetO7 element through their tetR DNA binding domain, thus eventually leading to the deposition of repressive epigenetic marks over the nearby chromatin (shown as red lollipops on the hPGK promoter; FIG. 1, middle schematic). This induces transcriptional silencing of the cassette. Upon conditional release of the ATR from the TetO7 element by doxy administration, the repressive marks can be either erased or propagated to the cell progeny by the endogenous cell machinery, thereby leading to transcriptional reactivation or permanent silencing of eGFP expression, respectively (FIG. 1, bottom schematics). 


    PNG
    media_image2.png
    403
    444
    media_image2.png
    Greyscale

Figure 1 shows that the DNA binding motif is 3’ of the promoter that is linked to a GFP protein. Binding occurs proximal to the 3’ end of the gene.  It is noted that claim 23 describes but does not limit claim 22 to an RNA. However, considering it as a required limitation, it is noted that all genes encode RNA. Meanwhile figure 1 appears to show an all or none effect. The rates seem to range from slow to fast (see figures i.e. 11). That KRAB would mediate fast silencing and partial commitment is a desired result that since the methods and components are the same would be assumed to be an inherent component of the method. 
It is noted that claim 42 is included as it is a limitation that is based on a choice between regulating time or strength of binding wherein it does not in itself limit the base claim to strength regulation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, 20, 22, 23, 26, 28-33, 36 and 37-44 are rejected under 35 U.S.C. 103 as being unpatentable over Naldini et al (US 20190032049) in view of Haynes et al (JBC, 2011, pages 27176-27182) or Backs et al (US 20070142285 in view of Palmisano et al (PNAS, 2012, pages 2284-2293).This rejection is amended based upon applicants’ amendment. 
Naldini et al provide the basic teachings of the claims. 
Haynes et al teach EED is a chromatin regulator with activity that is silencing and reactivation i.e. partial committing to silencing (page 27178, col 1 and col 2 respectively). 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

It is fused to a DBD (see e.g. figure 2 and 3) which is introduced into a population of cells. 
Backs et al teach tunable silencing of a target gene with HDAC4 which Palmisano et al teach that HDAC4 mediates silencing but also reactivation (hence reversible silencing). 
 Together, these findings are consistent with a major role of HDAC4 in the reactivation process of epigenetically silenced transgenes triggered by amino acid starvation

It is fused to a DBD (see e.g. figure 3) and introduced into a population of cells.
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made that the chromatin regulators of Haynes and Backs in view of Palmisano et al could have been used in the methods of Naldini et al. Such a modification would have resulted in the claimed methods for HDAC4 and EED. As noted above: 1) Naldini et al teaches regulatable means of chromatin silencing and reactivation 2) Haynes teaches that EED is a chromatin regulator that is used in a similar method 3) Backs et al teach construction of a fusion comprising a DNA binding domain that binds to a genetic region for use of HDAC4 wherein Palmisano et al teach the function of Backs on genomic regulation is to reversibly silence genes. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that use of the construct of Haynes and Backs in view of Palmisano et al could replace the similar functioning molecules of Naldini et al with predictable results. 
Haynes et al teach in Figure 2 that the DNA binding motif is 3’ of the promoter that is linked to a GFP protein. Binding occurs in the presence of inducer and is proximal to the promoter and leads to reactivation. It is noted that claim 23 describes but does not limit claim 22 to an RNA. However, considering it as a required limitation, it is noted that all genes encode RNA. Meanwhile figure 3B appears to show an all or none effect. The rates seem to range from slow to fast (see figures i.e. 11). That EED would mediate slow silencing and partial commitment is a desired result that since the methods and components are the same would be assumed to be an inherent component of the method. 
Backs teach binding occurs proximal to the promoter and leads to reactivation. Induction is the result of a kinase inducer.  Figure 3 shows that the DNA binding motif is 3’ of the promoter that is linked to a GFP protein. It is noted that claim 23 describes but does not limit claim 22 to an RNA. However, considering it as a required limitation, it is noted that all genes encode RNA. Meanwhile figure 3B appears to show an all or none effect. The rates seem to range from slow to fast (see figures i.e. 11). That EED would mediate silencing and reverting is a desired result that since the methods and components are the same would be assumed to be an inherent component of the method. 

Response to Arguments
	Applicants arguments are all based on amended claims wherein Naldini teaches the limitation as set fort above and hence still applies. The new rejection is based on substitution for one known component for similarly functioning components. 


Conclusion
Claim 34 and 36 are free of the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/Primary Examiner, Art Unit 1633